Title: General Orders, 21 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Friday April 21st 1780
            Parole Charles  Countersigns D’Almadover, Mirailes
          
          [Officers] Of the Day Tomorrow[:] Colonel Spencer[,] Major Grier[,] Brigade Major Clinton’s Brigade
          
          Lieutenant Colonel Robinson will join the manœuvring Battalion commanded by Colonel Cortlandt.
          
            After Orders
            Major Parr is appointed a Member of the General court martial whereof Colonel Shreve is president vice Major Reed challenged by Major Church.
            A Captain from the 2d Pennsylvania Brigade to attend the same Court vice a Captain of that Brigade also challenged.
            The Court will sit tomorrow morning 9 o clock.
          
        